DETAILED ACTION
This office action follows a response filed on May 12, 2021.  Claims 1 and 4-8 were amended, and claim 2 was canceled.  Claims 1 and 3-10 are pending.


Claim Objections
Claim 8 is objected to because of the following informalities:  In line 3, delete “the” prior to “melt index” as there is insufficient antecedent basis for the term “melt index”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shida et al. (US 7,064,163).  
Shida et al. discloses a composition comprising an ethylene based polymer (linear low density polyethylene) and a functionalized ethylene based polymer (high density polyethylene grafted with maleic anhydride).  Clearly, the prior art composition is substantially the same as claimed composition.  Present claims are drawn to a composition which is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claims 3-8 are objected to as being dependent upon a rejected base claim; claims 3 and 6 are objected to, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This office action contains new grounds of rejection and is therefore non-final.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 10, 2021